DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “crank mechanism for converting the rotational motion” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following terms, based on Applicant’s specification, are being interpreted as follows:

Control means – structure not disclosed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the movable leg holder” in line 5. It is not clear if this refers to the same “movable leg holder” mentioned in line 2 of if the device includes a plurality of movable leg holders (as shown in applicant’s figures). It is not clear if there is only one movable leg holder of if there should be a plurality of movable leg holders that are part of the drive and driven supports.
Claims 2-8 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites the limitations "the longitudinal direction of the bed" and “the leg portion on one longitudinal end side” in line 2 and “the leg portion on the other end side” and “the other end side” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites a “control means for controlling the frequency of reciprocating sliding” in lines 1-2. This invocation of 112(f) makes the claim unclear because Applicant’s specification has not disclosed the structure for performing the claimed function. The figures only show a box with the label control means and the specification makes no statement as to what this box can be.
Claim 3 recites the limitation "the frequency of reciprocating sliding" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8 are inherit the deficiencies of claim 3 and are likewise rejected.
Claim 4 recites the limitations “the rotational motion” in line 2, “the reciprocating motion” in line 3, and "the rotational speed of the motor" in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitations "the biometric information" and “the user” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the biological information" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,793,010 (Gross et al., hereinafter Gross).
In regards to claim 1,  Gross discloses a baby rocker device (title and abstract; figures 1-5) that includes the following components:
a drive leg support (figures 1, 4, and 5, element 6) including a movable leg holder (24) slidable in a predetermined direction within a predetermined range (column 2, lines 31-column 3, line 17), and drive means (crank disc 30, arm 32, and motor 26) for reciprocally sliding the movable leg holder within the predetermined range (column 2, lines 45-65 and column 3, lines 1-21),
a driven leg support (fig 1 and 3, element 8) provided with the movable leg holder (figure 3, element 42; column 2, lines 45-59 and column 3, lines 1-21),
wherein the sleep induction device oscillates a bed having legs mounted on the drive leg support and the driven leg support by reciprocally sliding the movable leg holder of the drive leg support (column 2, line 45-column 3, line 21).
In regards to claim 2, Gross discloses the limitations of claim 1. In addition, it can be seen in figures 1-3 that the predetermined direction is in a longitudinal direction of the bed (figure 2 shoes the direction of movement and figure 3 structure only allows movements in a predetermined direction) and the leg portion on one longitudinal end side of the bed is mounted on the drive leg support (figures 1 and 2; leg of bed is in element 6, note that leg portion does not require both legs because “portion” has arbitrary boundaries) and the other leg portions on the other side are mounted on the driven leg support (other legs are mounted on element 8).
In regards to claims 3-4, Gross discloses the limitations of claim 2. Due to the 112 issues of the claim, Examiner is interpreting the control means to be any kind of control mechanism that controls the reciprocating sliding. Gross states in column 3, lines 35-56 state the presence of a control device that controls the rocking, and thus the frequency of the reciprocating sliding of 
In regards to claims 5 and 6, Gross discloses the limitations of claim 3. In addition, Gross states the presence of a timing circuit as well as detection of crying to automatically actuate the rocker, which would imply that frequency of the reciprocating sliding changes with time (on and off at different times based on crying are changes in frequency with time). This would also have a time period would also have the frequency of the sliding be constant (Any motor on or off period would be a period where the frequency is constant).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,802,003 (Laureti).
In regards to claim 1, Laureti discloses a crib reciprocating device (title; abstract; figures 1-4; column 1, line 61-column 3, line 32). Laureti discloses the following components:
a drive leg support including a movable leg holder (18 – leg holders on side of crib with the motor) slidable in a predetermined direction within a predetermined range (column 2, lines 31-column 3, line 17), and drive means (crank disc 24 and motor 23) for reciprocally sliding the movable leg holder within the predetermined range (column 2, lines 48-65),
a driven leg support provided with the movable leg holder (18 – leg holders on opposite end of the crib),

In regards to claim 2, Laureti discloses the limitations of claim 1. In addition, in can be seen in figures 1-4 that the predetermined direction is a longitudinal direction of the bed and that the leg portion on one longitudinal side end side of the bed is mounted on the drive leg support (18 – leg supports beside the motor) and the leg portion on another end side is mounted on the driven leg support (18 – leg supports on opposite side).
In regards to claims 3-4, Laureti discloses the limitations of claim 1. Laureti also describes a control device (switching arrangements in column 2, lines 48-65) that controls the drive means. Laureti also shows in figure 2 that the drive means uses a crank disc (24) and motor (23) which meets the limitations of the crank mechanism for converting rotational motion into reciprocating motion. The control device mentioned being turned on or off can be considered as controlling the rotational speed of the motor (speed 0 and speed of the motor when running).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,793,010 (Gross et al.) as applied to claim 3 above, and further in view of US 2002/0183667 (Kitadou et al., hereinafter Kitadou).
In regards to claims 7 and 8, Gross discloses the limitations of claim 3. However, Gross does not state that control of the sliding is based on biometric information of the user detected by a sensor. In a related area, Kitadou discloses a relaxation apparatus (which includes rocking motions as one of the stimuli) that uses a sensor to control the device where brain waves, pulse rates, respiration rates, and temperature are detected by the sensor (paragraphs 102, 108, 118, 128, and 137). Kitadou states that the configuration allows for feedback control of the device to optimize stimuli for relaxation (paragraphs 102, 108, 118, 128, and 137). Thus it would have been obvious to one or ordinary skill in the art before the filing date of the claimed invention to modify the device of Gross to control the sliding of the device with a sensor that detects brain waves, pulse rates, respiration rates, and/or temperature as taught by Kitadou in order to allow for feedback control of the device to optimize stimuli for relaxation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        



/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791